               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

JORDAN SEIFFERT,            )
on Behalf of Himself        )
and All Others Similarly Situated,
                            )
                            )
    Plaintiffs,             )
                            )
vs.                         )                     4:18-cv-00070-BMM
                            )
QWEST CORPORATION d/b/a     )                            ORDER
CENTURYLINK QC, and         )
CENTURYLINK COMMUNICATIONS, )
LLC                         )
    Defendants.             )




      This Court has considered Plaintiff’s Unopposed Motion to Appear Without

Local Counsel or, Alternatively, to Allow Local Counsel to Appear by Telephone

(Doc. 56) and finds good cause for that motion.

      IT IS THEREFORE ORDERED, Plaintiff may appear through pro hac vice

counsel and without local counsel at the December 4, 2018 Preliminary Pretrial

Conference and Motion Hearing.
Dated this 29th day of November, 2018.
